Exhibit 10.1

 

TERMINATION AMENDMENT

 

JONES ENERGY, LLC EXECUTIVE DEFERRAL PLAN

 

WHEREAS, Jones Energy, Inc., a Delaware corporation (the “Company”), has
previously established and maintains the Jones Energy, LLC Executive Deferral
Plan (the “Plan”); and

 

WHEREAS, pursuant to Section 7.1 of the Plan, the Company has the right to amend
or terminate the Plan at any time by action of the Compensation Committee
(“Compensation Committee”) of the Board of Directors of the Company; and

 

WHEREAS, the Compensation Committee has taken all necessary action to terminate
the Plan effective as of December 12, 2018, subject to approval of this
amendment;

 

NOW, THEREFORE, effective as of December 12, 2018, the Plan is amended as
follows:

 

1.                                      Effective as of December 12, 2018 (the
“Termination Date”), the Plan shall be irrevocably terminated, and no further
accruals or contributions shall be made under the Plan on or after the
Termination Date and all accrued and unpaid benefits of the Participants as of
the Termination Date shall be distributed to Participants.

 

2.                                      Effective as of the Termination Date,
Article 7 of the Plan is hereby amended to add the following new Section 7.4 to
read as follows:

 

“7.4                         Plan Termination.  Notwithstanding any Plan
provision to the contrary, effective as of December 12, 2018 (the “Termination
Date”), the Plan is irrevocably terminated.  Each Participant’s accrued and
unpaid benefits under the Plan as of the Termination Date shall (i) be fully
vested and (ii) be paid to such Participant (or, if applicable, the
Participant’s Beneficiaries) in the form of a single lump sum payment following
the Termination Date, as determined by the Company.”

 

[Signature Page Follows]

 

1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has caused these presents to be executed by its
duly authorized officer in a number of copies, each of which shall be deemed an
original but all of which shall constitute but one and the same instrument which
may be sufficiently evidenced by an executed copy hereof, this 25th day of
January 2019, but effective as of the date set forth herein.

 

 

JONES ENERGY, INC.

 

 

 

 

 

 

By:

/s/ Carl F.Giesler, Jr.

 

 

Carl F. Giesler, Jr.

 

 

Chief Executive Officer

 

2

--------------------------------------------------------------------------------